Title: Thomas Jefferson to David Gelston, 3 April 1814
From: Jefferson, Thomas
To: Gelston, David


           Monticello Apr. 3. 14.
          Th: Jefferson presents his compliments to mr Gelston and his thanks for the pumpkin seed he has been so kind as to send him.
			 he will with pleasure give them a trial; the
			 pumpkin being a plant of which he endeavors every year to raise so many as to maintain all the stock on his farms from the time they come till
			 frost, which is from 2. to 3.  months. besides feeding his workhorses, cattle & sheep on them entirely they furnish the principal fattening for the pork slaughtered. a more productive kind will therefore     be  of value. he is happy in the occasion furnished by this kind remembrance of mr Gelston, of assuring him of the continuance of his great and friendly esteem & respect.
        